DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 claims 1-12 in the reply filed on 10/26/2020 is acknowledged. Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected medical treatment instrument and surgical system, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4-7 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blumenkranz (US PGPub 2014/0257333).
With regards to claim 1, Blumenkranz discloses (Figures 2, 9a-9g) a surgical tool 600 comprising: 
an end effector (Paragraph 55 – articulable end effector for grasping tissue in the jaws of a biopsy device or the like); 
an elongate element 608a that drives the end effector (Paragraph 73); 

a driving member 622d which the elongate element 608a led via the shaft 606 is wound on (Paragraph 78); 
a guide pulley 612a/612b that is disposed between the proximal end portion of the shaft 606 and the driving member 622d and guides the elongate element 608a (Paragraph 78); and 
a tension pulley 617a/618 that is disposed between the proximal end portion of the shaft 606 and the guide pulley 612a and biases the elongate element 608a (Paragraph 78; Figure 9c – 618 is disposed between).  
With regards to claim 2, Blumenkranz discloses wherein the elongate element 608a includes a bent portion at a contact portion with the guide pulley 612a, and 
an inner angle of the bent portion of the elongate element 608a is larger than 90 degrees (Paragraph 78; angle between 90 and 135 degrees).  
With regards to claim 4, Blumenkranz discloses wherein the elongate element 608a includes a first portion (proximal portion) and a second portion (distal portion) between the end effector and the driving member, 
the guide pulley 612a/612b includes a first guide pulley 612a that guides the first portion of the elongate element 608a and a second guide pulley 612b that guides the second portion of the elongate element 608a, and 
30MRD.096.0021.NPthe tension pulley 617a/618 includes a first tension pulley 617a that biases the first portion of the elongate element 608a and a second tension pulley 618 that biases the second portion of the elongate element 608a.  
With regards to claim 5, Blumenkranz discloses wherein the end effector includes a first jaw and a second jaw (Paragraphs 36 and 55), 
the elongate element 608a includes a first portion (proximal portion) and a second portion (distal portion) between the first jaw and the driving member 622d, 
the guide pulley 612a/612b includes a first guide pulley 612a that guides the first portion of the elongate element 608a and a second guide pulley 612b that guides the second portion of the elongate element 608a, 
the tension pulley 617a/618 includes a first tension pulley 617a that biases the first portion of the elongate element 608a and a second tension pulley 618 that biases the second portion of the elongate element 608a, and 
the surgical tool 600 further comprises (see Figures 9e-9f): 
a second driving member 626a; 
a second elongate element 608b that includes a third portion (proximal portion) and a fourth portion (distal portion) between the second jaw and the second driving member 636a; 
a third guide pulley 626b that is disposed between the proximal end portion of the shaft and the second driving member 626ab and guides the third portion of the second elongate element 608b; 
a third tension pulley 617b that is disposed between the proximal end portion of the shaft 606 and the third guide pulley 626b and biases the third portion of the second elongate element 608b; 
a fourth guide pulley 613a that is disposed between the proximal end portion of the shaft 606 and the second driving member 626a and guides the fourth portion of the second elongate element 608b; and 
a fourth tension pulley 620 that is disposed between the proximal end portion of the shaft 606 and the fourth guide pulley 613a and biases the fourth portion of the second elongate element 608b (Paragraphs 79 and 83).  
With regards to claim 6, Blumenkranz discloses wherein the end effector includes a multi-articulated portion that is bendable (Paragraph 55 and 94), and 
the surgical tool 600 comprises: 
a second elongate element 608b that bends the multi-articulated portion (Paragraphs 73, 81, 83); 
a second driving member 626b which the second elongate element 608b led via the shaft 606 is wound on (Paragraph 79); 
a second guide pulley 613a that is disposed between the proximal end portion of the shaft 606 and the second driving member 626b and guides the second elongate element 608b; and 
a second tension pulley 620 that is disposed between the proximal end portion of the shaft 606 and the second guide pulley 613a and biases the second elongate element 608b (Paragraph 79; Figure 9f).  
With regards to claim 7, Blumenkranz discloses wherein the guide pulley 612a/612b guides the elongate element 608a led from the proximal end portion of the shaft 606 toward the driving member 622d in a direction in parallel with a longitudinal direction of the proximal end portion of the shaft 606 (608a initially runs transverse to the longitudinal axis of the shaft when wound on 622d, then proceeds to run parallel to the shaft 606 after contacting 612a).
With regards to claim 10, Blumenkranz discloses wherein the shaft 606 is flexible (Paragraph 73).
With regards to claim 11, Blumenkranz discloses wherein the surgical tool 600 is attachable to and detachable from a driving device (robotic manipulator; Paragraphs 82 and 84) including a driving source 624/628/637/639, and
in a state where the surgical tool is attached to the driving device (robotic manipulator), the driving member 622d is driven by the driving device (Paragraphs 82 and 84).  
With regards to claim 12, Blumenkranz discloses wherein the driving device (robotic manipulator) includes a transmission member 622a that transmits force generated by driving the driving source 624 (Paragraph 82), and 
the surgical tool 600 comprises a transmission-counterpart member 626b (Paragraph 75) that is engaged with the transmission member 622a and receives force transmitted from the transmission member 622a to rotate the driving member 622d (Paragraph 83 – 622d turns via 622a).
Claims 1, 3, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isoda et al (US PGPub 2016/0135663), hereinafter known as “Isoda.”
With regards to claim 1, Isoda discloses (Figures 1-3) a surgical tool 1 comprising: 
an end effector 5; 
an elongate element 43 that drives the end effector 5 (Paragraph 38 – distal end portion of moving assembly 3 provided with the treatment assembly 5; Paragraphs 40-42 – wire 43 causes movement of the moving assembly 3); 
a hollow shaft 44 (hollow because the drive components extends through it as disclosed in Paragraph 40) that includes a proximal end portion (opposing end of distal end portion (see next definition for distal end portion, not shown in the Figures)) and a distal end portion (end where transition portion 45 is attached to)) which is coupled to the end effector (coupled via moving assembly 3 and transition portion 45); 
a driving member 41 which the elongate element 43 led via the shaft 44 is wound on (Paragraph 42; Figure 2); 
a guide pulley 61that is disposed between the proximal end portion of the shaft 44 and the driving member 41 and guides the elongate element 43 (Paragraph 45); and 
a tension pulley 63 that is disposed between the proximal end portion of the shaft 44 and the guide pulley 61 and biases the elongate element 43 (Paragraph 45; Figure 2).  
With regards to claim 3, Isoda discloses wherein the tension pulley 63 is movable in a circumferential direction of a circle centered on the guide pulley 61 (Figures 3A-3D – tension pulley 63 pivots around the guide pulley 61 to remove slack/urge the wire 43; Paragraphs 47-52 describes the process).  
With regards to claim 10, Isoda discloses wherein the shaft 44 is flexible (Paragraph 39).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Blumenkranz in view of Omori et al. (JP 2010253162), hereinafter known as “Omori.”
With regards to claims 8-9, Blumenkranz discloses the device as claimed in claim 1. Blumenkranz discloses wherein the end effector includes a jaw (Paragraphs 36 and 55) and a wrist portion (distal end of 606 that bends; Paragraph 73) that supports the jaw. Blumenkranz is silent to a base rotatable on an axis extending in a longitudinal direction of the proximal end portion of the shaft, the wrist portion rotates on an axis extending a longitudinal direction of the wrist portion, the tension pulley and the guide pulley that guides the elongate element used for operation of the jaw are provided 
However, Omori teaches (Figures 1-5) a base 64 (part of 12a which is rotatable) rotatable on an axis extending in a longitudinal direction of the proximal end portion of the shaft 30 (Paragraph 28), 
the wrist portion 62 rotates on an axis extending a longitudinal direction of the wrist portion 62 (Paragraphs 36 and 42 – driven by the motors; Paragraph 46), 
the tension pulley 66a and the guide pulley 66b that guides the elongate element 68a/68b used for operation of the jaw 102/104 are provided on the base 64 so as to rotate in conjunction with rotation of the wrist portion 62 (Paragraph 45); and 
wherein the driving member 60a/60b is provided on the base 64 (shown connected in Figures 4-5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Blumenkranz by including the base rotatable on an axis extending in a longitudinal direction of the proximal end portion of the shaft, the wrist portion rotates on an axis extending a longitudinal direction of the wrist portion, the tension pulley and the guide pulley that guides the elongate element used for operation of the jaw are provided on the base so as to rotate in conjunction with rotation of the wrist portion; and wherein the driving member is provided on the base of Omori for the purpose of allowing larger flexibility of the device whilst in operation. The addition of the rotatable base and driving member further allows for less manual operation and thus less user error when the device is in use. The wrist now being rotatable and also in conjunction with the rotation of the tension pulley and guide pulley will allow for easier manipulation of the device now that the pulleys and wrist are in synchronized motion.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        01/30/2021

/ERIC J ROSEN/Supervisory Patent Examiner, Art Unit 3771